DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.        Claims 1, 3-6, 9-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2015/0309634) in view of  LI et al. (US 2015/0331535). 

As to claim 1, LEE discloses a display device (see Figs. 5 and 18, [0105, 188], comprising: a display panel (Fig. 5, (LCP) [0105] comprising pixels (Fig. 5, (Px)[106]), an active area on which an image is configured to be displayed (Fig. 18, (AA)[189]), and a black matrix area on which an image is not configured to be displayed (Fig. 18, (BA)[189] (The Bezel Area (BA), or inactive area, does not specifically mention that it is a black matrix area. Examiner takes Official Notice that a bezel, or inactive areas, surrounding the active area, is well known and old in the art of display devices to include a black matrix, or commonly known as a black matrix area, surrounding the active area); touch sensor electrodes configured to detect a touch of an external object (Figs. 18, (first touch electrodes Tx11…Tx14, etc.)[0173]); the touch sensor electrodes disposed in the active area (see Fig. 16, (AA) [0190]); and detection input electrodes (Fig. 18, (second touch electrodes Rx1 to RxS, etc. (0197]) configured to generate mutual capacitance with the touch sensor electrodes (Figs. 18, (first touch electrodes Tx11…Tx14) [0188, 0038, 0041, 0044]. Clearly, the mutual capacitance and/or changes in mutual capacitance, between first touch sensor electrodes and the second touch sensor electrodes, is being calculated for the mutual capacitive touch sensor type display), the detection input electrodes (Figs. 18, and 22, ( Rx1, Rx5) disposed in an edge area of the display panel [197, 021, 202, 232]. (Rx1, and Rx5 are in edge area of the display panel that overlaps the black matrix area (see, for example, Fig. 18, (Rx1, Rx5) overlapping Bezel area (BA). See above discussion in which Examiner takes Official Notice regarding the Black matrix area). Also, see Fig. 16, [0175-0177] where LEE discloses a plurality of auxiliary touch electrodes (A1-Am+2, B1-Bn, C1-Cn, and D1-Dm+2) in the edge area (bezel area (BA)). Futher,  LEE discloses some of the touch sensor electrodes (Fig. 18, (Tx11, Tx14)) are disposed near the detection input electrodes (Rx1, Rx5) [0190, 0197, 0201] are configured to detect the touch of the external object by mutual-capacitance type (Fig. 18, and [0038, 0041, 0043, 0044]. However, the device of LEE comprises multiple embodiments, such as, Figs. 3, 18, 22, 28, and 29, directed at different embodiments of a mutual capacitive touch sensor integrated type display device. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the above mentioned different embodiments of LEE, because even if the touch operation is performed at an edge or a corner of the active area, capacitances may be compensated through portions of touch electrodes extending to the bezel area or touch electrodes independently formed in the bezel area. Hence, a touch performance may be improved (See LEE [0268]). 
However, the device of LEE, does not specifically disclose the touch sensor electrodes, including all those in the active area, are configured to detect a touch of the external object by a self-capacitance type, in addition to mutual capacitance.
LI discloses touch sensor electrodes including all in the active area (Fig. 4, (row 402, column 403) configured to detect a touch of the external object by self-capacitance type (Fig. 4, (404, 405), [0022]), in addition to mutual capacitance (Fig. 4, (414). [0024, 0025, 0036]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the touch electrodes operate in both self-capacitance and mutual capacitance for reducing the effects of offset capacitances on the dynamic range of sensing circuitry in the touch sensor panels, making it easier to detect touch and/or proximity events at the touch sensor panel [0035].

As to claim 3, further, LEE discloses, further, a detection scan driver Fig. 18, (210)[0202] connected to the display panel [0105]; detection input signal lines first routing wires TW11-TW14, TW21-TW24, TW31-TW34, TW41-TW44, TW1c-TW4c, and TW1-TW4 and RW1-RW5) electrically connected to the touch sensor electrodes (Fig. 18, Tx11…Tx14, etc.)  and the detection input electrodes (Rx1-Rx5) [0195, 0203], a detection signal processor connected to the display panel (Fig. 18, touch sensing IC (110)). 
However, LEE does not specifically disclose the detection input signal lines configured to receive a detection input signal from the detection scan driver and transmit the received detection input signal to the touch sensor electrodes and the detection input electrodes; and detection output signal lines electrically connected to the touch sensor electrodes, wherein the detection output signal lines are configured to receive detection output signals from the touch sensor electrodes and transmit the received detection output signals to the detection signal processor. Examiner takes Official Notice for the detection input signal lines configured to receive a detection input signal from the detection scan driver and transmit the received detection input signal to the touch sensor electrodes and the detection input electrodes; and detection output signal lines electrically connected to the touch sensor electrodes, wherein the detection output signal lines are configured to receive detection output signals from the touch sensor electrodes and transmit the received detection output signals to the detection signal processor. It would have been obvious to one of ordinary skill in the art at the time of filing to have the detection input signal lines and the detection output signal lines, in the device of LEE, because it is commonly known and old in the art of touch panels, or touchscreens, that touch drive lines (input) and to have touch readout lines (output) are part of the touch panel, or touchscreen, in order to sense any touch by an object to the touch sensors. 
As to claim 4, LEE, further, does not specifically disclose, further, the touch sensor electrodes are configured to: transmit a first detection output signal generated by the self-capacitance type to the detection signal processor through a first detection output signal line; and transmit a second detection output signal generated by the mutual-capacitance type to the detection signal processor through a second detection output signal line. 
Analogous art LI discloses the touch sensor electrodes are configured to: transmit a first detection output signal generated by the self-capacitance type to the detection signal processor through a first detection output signal line [0022, 0036]; and transmit a second detection output signal generated by the mutual-capacitance type to the detection signal processor through a second detection output signal line [0022, 0036]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the touch electrodes detecting by using self-capacitance, and mutual capacitance, as taught by LI, in the device of LEE, because it is well known in the art of touch panels to use both self-capacitance and mutual capacitance as commonly used and effective methods of touch detection, which used together improve the accuracy of the touch detection. 

As to claim 5, LEE further, does not specifically disclose the detection signal processor is configured to extract touch coordinates by using at least one of a first detection output signal generated by the touch sensor electrode by the self-capacitance type and a second detection output signal generated by the touch sensor electrode by the mutual-capacitance type. 
LI discloses the detection signal processor is configured to extract touch coordinates by using at least one of a first detection output signal generated by the touch sensor electrode by the self-capacitance type (Figs. 4 and 5, [0022,0036])and a second detection output signal generated by the touch sensor electrode by the mutual-capacitance type (Figs. 4 and 5, [0022,0036]). It would have been obvious to one of ordinary skill in the art at the time of filing to have a first, or one, output signal by self-capacitance, and a second, or another, output signal by mutual-capacitance, as taught by LI, in the device of LEE, since it is well known in the art of touch panels to detect touch on a touch sensor location by both self-capacitance and mutual capacitance, sequentially, or simultaneously, to obtain a more accurate result. 

As to claim 6, the device of LEE, further, does not specifically the detection signal processor is configured to extract the touch coordinates by combining the first detection output signal and the second detection output signal. 
Li discloses specifically the detection signal processor is configured to extract the touch coordinates by combining the first detection output signal and the second detection output signal. (Figs. 4 and 5, [0022, 0036]). It would have been obvious to one of ordinary skill in the art at the time of filing to combining the first detection output signal and the second detection output signal, as taught by LI, in the device of LEE, since it is well known in the art of touch panels to detect touch on a touch sensor location by combining both self-capacitance and mutual capacitance, to obtain a more accurate touch detection result.

As to claim 9, LEE, further, does not specifically disclose, further, a touch sensor controller connected to the display panel; and detection signal lines electrically connected to the touch sensor electrodes and the detection input electrodes, wherein the detection signal lines are configured to: receive a detection input signal from the touch sensor controller and transmit the received detection input signal to the touch sensor electrodes and the detection input electrodes; and receive detection output signals from the touch sensor electrodes and transmit the received detection output signal to the touch sensor controller. Examiner takes Official Notice for the touch sensor controller connected to the display panel; and detection signal lines electrically connected to the touch sensor electrodes and the detection input electrodes, wherein the detection signal lines are configured to: receive a detection input signal from the touch sensor controller and transmit the received detection input signal to the touch sensor electrodes and the detection input electrodes; and receive detection output signals from the touch sensor electrodes and transmit the received detection output signal to the touch sensor controller. It would have been obvious to one of ordinary skill in the art at the time of filing to have the touch sensor controller, in the device of LEE, because it is commonly known and old, in the art of touch panels, or touchscreens, to have a touch sensor controller to process the touch signals effectively. 

As to claim 10, the device of LEE, further, does not specifically the touch sensor electrode is configured to: transmit a first detection output signal generated by the self-capacitance type to the touch sensor controller through a first detection signal line; and transmit a second detection output signal generated by the mutual-capacitance type to the touch sensor controller through a second detection signal line. 
LI discloses the touch sensor electrode is configured to: transmit a first detection output signal generated by the self-capacitance type to the touch sensor controller through a first detection signal line [0036]; and transmit a second detection output signal generated by the mutual-capacitance type to the touch sensor controller through a second detection signal line [0036]. It would have been obvious to one of ordinary skill in the art at the time of filing to have first and second detection signal lines, as taught by LI, in the device of LEE, since it is well known and old in the art of touch panels to transmit the output signals to a touch sensor controller by means of signal lines, so the touch sensor controller processes, or controls, the received touch sensing results.

As to claim 11, further, LEE does not specifically disclose, further, the display panel comprises: a first substrate and a second substrate facing the first substrate; touch sensor layers on which the touch sensor electrodes are disposed; and a common electrode disposed on the second substrate with an insulating layer interposed therebetween; the touch sensor electrode is configured to detect a touch of an object on an upper surface of the second substrate; and the detection input electrodes are disposed on the second substrate. Examiner takes Official Notice for the display panel comprises: a first substrate and a second substrate facing the first substrate; touch sensor layers on which the touch sensor electrodes are disposed; and a common electrode disposed on the second substrate with an insulating layer interposed therebetween; the touch sensor electrode is configured to detect a touch of an object on an upper surface of the second substrate; and the detection input electrodes are disposed on the second substrate. It would have been obvious to one of ordinary skill in the art at the time of filing to have the substrates and layers, in the device of LEE, because it is commonly known and old in the art of touch panels, or touchscreens, to have this touch panel layer configuration for effectively carrying out the touch detection function.  

As to claim 15, further, LEE does not specifically disclose a first substrate, a second substrate, touch sensor layers on which the touch sensor electrodes are disposed, and the detection input electrodes. Examiner takes Official Notice for the first substrate, a second substrate, touch sensor layers on which the touch sensor electrodes are disposed, and the detection input electrodes. It would have been obvious to one of ordinary skill in the art at the time of filing to have the substrates, in the device of LEE, because it is commonly known and old in the art of touch panels, or touchscreens, to have this touch panel layer substrate and touch sensor and/or input electrode configuration to effectively carrying out the touch detection function.  

As to claim 16, further, LEE does not specifically disclose detection signal lines disposed on the touch sensor layers are connected to the first substrate through conductive dots. Examiner takes Official Notice for detection signal lines disposed on the touch sensor layers are connected to the first substrate through conductive dots. It would have been obvious to one of ordinary skill in the art at the time of filing to have the detection signal lines disposed on the touch sensor layers, in the device of LEE, because it is commonly known and old in the art of touch panels, or touchscreens, to have this touch panel layer substrate and touch sensor and/or detection signal line configuration to effectively carrying out the touch detection function.  

5. 	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2015/0309634) in view of  LI et al. (US 2015/0331535) as applied to claim 1 above, and further in view of Oh et al. (9,218,080).

As to claim 12 and 13, further, the device of LEE, as anticipated by LI, does not specifically teach of a static electricity preventing layer disposed on an upper surface of the second substrate; and the detection input electrodes are disposed on the static electricity preventing layer with an adhesive, or passivation, layer interposed there between.

Oh discloses a static electricity preventing layer disposed on an upper surface of the second
substrate; and the detection input electrodes are disposed on the static electricity preventing layer
with an adhesive layer, or passivation layer, interposed there between (col. 3, lines 8-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing
to have the static electricity preventing layer, as taught by Oh, in the device of LEE and LI, to avoid damage on the device from the static electricity, including adherence of dust.

As to claim 14, further, the device of LEE, as anticipated by LI, does not specifically teach of the touch sensor electrodes and the detection input electrodes are disposed on the static electricity
preventing layer.
Oh discloses of the touch sensor electrodes and the detection input electrodes are disposed on the
static electricity preventing layer (col. 3, lines 8-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the static electricity preventing layer, as taught by Oh, in the device of LEE and LI, 
to avoid damage on the device from the static electricity, including adherence of dust.

Allowable Subject Matter

6. 	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7. 	The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 8 are being indicated as allowable since certain key features of claim claimed invention are not taught or fairly suggested by the prior art. In claim 7, “calculate an average value of a value of the first detection output signal and a value of the second detection output signal; combine the first and second detection output signals for each position of the touch sensor electrode; and extract the touch coordinates by performing interpolation on the combined signal based on the average value”. In claim 8, “extract first touch coordinates by performing interpolation on the first detection output signal; extract second touch coordinates by performing the interpolation on the second detection output signal; and extract the touch coordinates based on an average value of the first touch coordinates and the second touch coordinates”. The closest prior art of record LEE et al. (US 2015/0309634), see above rejection, singularly or in combination with other prior art, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious.

Response to Arguments

8. 	Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that “While Li describes simultaneously sensing the self-capacitances of row 402 and column 403 with mutual capacitance 414, Li nevertheless fails to disclose or suggests "some of the touch sensor electrodes disposed near the detection input electrodes are configured to detect the touch of the external object by a mutual-capacitance type, and the remaining touch sensor electrodes are configured to detect the touch of the external object by a self-capacitance type" as presently claimed.”
Examiner disagrees because, as presently claimed, LEE discloses some of the touch sensor electrodes (Fig. 18, (Tx11, Tx14)) are disposed near the detection input electrodes (Rx1, Rx5) [0190, 0197, 0201] are configured to detect the touch of the external object by mutual-capacitance type (Fig. 18, and [0038, 0041, 0043, 0044], and LI discloses touch sensor electrodes including all in the active area (Fig. 4, (row 402, column 403) are configured to detect a touch of the external object by self-capacitance type (Fig. 4, (404, 405), [0022]), in addition to by mutual capacitance (Fig. 4, (414). [0024, 0025, 0036]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the touch electrodes operate in both self-capacitance and mutual capacitance for reducing the effects of offset capacitances on the dynamic range of sensing circuitry in the touch sensor panels, making it easier to detect touch and/or proximity events at the touch sensor panel [0035]. Finally, the term “configured to” is not mutually exclusive, and does not mean that some of the touch sensor electrodes disposed near the detection input electrodes are configured to “only” detect the touch of the external object by mutual-capacitance, and, or “while”, the remaining touch sensor electrodes are configured to “only” detect the touch of the external object ty a self-capacitance type. It would be important also to explain the benefit

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Gwon et al. (US 2017/0060310) discloses a plurality of touch electrodes (Fig. 6, (Tx1mb-Txnmb) overlapping Bezel area (BA)[104,105, 108].
Jeong (US 2013/0027857) discloses a black matrix area as a non-display area, and a NDA (bezel area) including a black matrix area (BMA) [0013; 0057].

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/RICARDO OSORIO/
Primary Examiner, Art Unit 2692